Citation Nr: 0921325	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  07-13 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to restoration of service connection for 
obstructive lung disease.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to January 
1946.  His awards and decorations include the Purple Heart 
Medal.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2005 and April 2007 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.

The Board granted a motion to advance this case on the docket 
due to the Veteran's advanced age in May 2009.  See 38 C.F.R. 
§ 20.900(c) (2008).

The record shows that service connection is in effect for 
groups of scars of the Veteran's chest, face, right knee, and 
left hand.  In the May 2009 appellant's brief, the Veteran's 
representative raised the issue of entitlement to separate 
ratings for each of the Veteran's service-connected scars.  
The Board notes that the criteria for rating scars were 
revised, effective October 23, 2008, and that the new 
criteria are applicable to claims received by VA after 
October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) 
(to be codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 
to 7805).  This claim is referred to the originating agency 
for appropriate action.


FINDINGS OF FACT

1.  Evidence clearly and unmistakably establishing that the 
Veteran's obstructive lung disease is not etiologically 
related to his active service was not of record at the time 
of the April 2007 rating decision severing service connection 
for the disability.

2.  The Veteran's service-connected disabilities are of 
common etiology and in combination are rated as 60 percent 
disabling.

3.  The Veteran's service-connected disabilities preclude him 
from securing or following any form of substantially gainful 
employment consistent with his education and industrial 
background.

CONCLUSIONS OF LAW

1.  The requirements for severing service connection for 
obstructive lung disease were not met at the time of the 
April 2007 rating decision severing service connection for 
that disability.  38 C.F.R. § 3.105(d) (2008).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 
4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Restoration of Service Connection

Legal Criteria

Subject to the limitations contained in 38 C.F.R. §§ 3.114 
and 3.957 (2008), service connection will be severed only 
where evidence establishes that it is clearly and 
unmistakably erroneous, with the burden of proof being upon 
the Government.  See 38 C.F.R. § 3.105(d).

The United States Court of Appeals for Veterans Claims 
(Court) has analyzed the evidentiary standard for clear and 
unmistakable error (CUE) in several opinions.  Most of these 
opinions address the appeals of claimants seeking a finding 
of CUE in a past denial of benefits, but the Court has held 
that the standard for CUE is equally applicable to VA for 
claims involving the severance of service connection based on 
CUE.  Once service connection has been granted, it may be 
withdrawn only after VA complies with specific procedures and 
if the Secretary meets his high burden of proof.  See 
Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

The criteria to determine whether CUE was present in a prior 
determination are that: (1) either the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., there must be more than a simple disagreement as to 
how the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  Russell v. Principi, 3 Vet. App. 
310 (1992).

Although the same standards for determining whether there was 
CUE in a final decision apply when determining whether, for 
the purpose of severing service connection, there was CUE in 
a decision granting service connection, 38 C.F.R. § 3.105(d) 
does not limit the reviewable evidence to that which was 
before the RO in making its initial service connection award.  
In fact, in specifically stating that, "[a] change in 
diagnosis may be accepted as a basis for severance," 
38 C.F.R. § 3.105(d) clearly contemplates the consideration 
of evidence acquired after the granting of service 
connection.  Daniels v. Gober, 10 Vet. App. 474, 480 (1998).

Analysis

Service connection for obstructive lung disease, as secondary 
to service-connected residuals of a gunshot wound of the 
right chest, was granted in an April 2005 rating decision.  
The originating agency proposed to sever service connection 
in February 2007 and, after complying with the applicable 
procedural safeguards, severed service connection in April 
2007.  The February 2007 and April 2007 rating decisions 
which effectuated the severance explained that the granting 
of service connection was clearly and unmistakably erroneous 
because a VA examiner had opined that the Veteran's moderate 
obstructive lung disease was less likely than not secondary 
to external chest wounds he had incurred in service.

The evidence of record includes service treatment records, 
which reflect that the Veteran was injured during service by 
shrapnel that penetrated his chest wall and the lower lobe of 
his right lung.  These records also reflect that he was 
hospitalized during service for pneumonia.  The evidence of 
record also includes private treatment records dated in 2004 
and 2005.  These records show that the Veteran was diagnosed 
with chronic obstructive pulmonary disease (COPD) and 
bronchitis and that he was hospitalized for pneumonia.  In 
addition, X-ray studies revealed he retains shrapnel in his 
chest and that there are chronic interstitial changes in his 
lungs.

On VA examination in August 2004, the examiner noted that the 
Veteran was a lifetime non-smoker and that his shrapnel 
injury to the right pleural and right lung made him 
susceptible to respiratory conditions.  The Veteran reported 
that he developed respiratory tract infections two to three 
times per year.  The examiner diagnosed moderate obstructive 
lung disease.  In a March 2005 addendum, the examiner opined 
that the Veteran's obstructive lung disease was less likely 
than not secondary to the external chest injury he sustained 
during service since such injuries are more likely to produce 
a restrictive lung disease pattern than an obstructive lung 
disease pattern.

In determining that severance of service connection for 
obstructive lung disease was warranted, the originating 
agency relied on the VA examiner's opinion regarding the 
relationship between the Veteran's external chest injuries 
and his obstructive lung disease.  However, the examiner's 
opinion does not address the Veteran's contention that his 
lung condition is aggravated by the service-connected 
residuals of the shrapnel in his chest and lung.  The Board 
notes that this contention is at least somewhat supported by 
the examination report, which specifically notes that the 
shrapnel increases the Veteran's "risk for respiratory 
conditions."  The examiner's opinion also does not address 
whether the Veteran's current obstructive lung disease is 
directly related to service, to include his bout of 
pneumonia.  Indeed, the examination report indicates that the 
examiner had not reviewed the claims folder prior to the 
examination and apparently was unaware of the Veteran's in-
service illness. 

The Board finds that the Veteran's contention that the 
service-connected shrapnel in his lung aggravates his 
obstructive lung disease is consistent with the August 2004 
VA examination report and with the X-ray studies showing 
retained shrapnel and chronic interstitial changes in his 
lung.  In any event, there is no basis in the record for 
finding that the Veteran's obstructive lung disease is 
clearly and unmistakably unrelated to his active service or 
service-connected shell fragment wound residuals.     
Accordingly, restoration of service connection for 
obstructive lung disease is warranted.


TDIU

Initially, the Board notes that the Veteran has been provided 
all required notice and that the evidence currently of record 
is sufficient to substantiate his claim for a TDIU.  
Therefore, no further development with respect to the matter 
decided herein is required under 38 U.S.C.A. §§  5103, 5103A 
(West 2002 and Supp. 2008) or 38 C.F.R. § 3.159 (2008).

Legal Criteria

A TDIU may be granted where the schedular rating is less than 
total and the service-connected disabilities preclude a 
veteran from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).

For the purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from common etiology or a single 
accident; (3) disabilities affecting a single body system; 
(4) multiple injuries incurred in action; or (5) multiple 
disabilities incurred as a prisoner of war.  38 C.F.R. 
§ 4.16(a).

The central inquiry is "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  
38 C.F.R. §§ 3.341, 4.19 (2008); Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).

Analysis

The Veteran is service-connected for obstructive lung 
disease, evaluated as 30 percent disabling; posttraumatic 
stress disorder (PTSD), evaluated as 10 percent disabling; 
scars as residuals of a gunshot wound of the right chest, 
evaluated as 10 percent disabling; scars as residuals of a 
gunshot wound of the left hand, evaluated as 10 percent 
disabling; scars as residuals of a gunshot wound of the lip 
and nose, evaluated as 10 percent disabling; scars as 
residuals of a gunshot wound of the right knee, evaluated as 
10 percent disabling; tinnitus, evaluated as 10 percent 
disabling; and bilateral hearing loss disability, evaluated 
as non-compensable.

The Board notes that the Veteran's TDIU claim was received on 
June 25, 2004.  In an April 2005 rating decision, service 
connection was granted for obstructive lung disease, 
effective from June 25, 2004.  A 30 percent evaluation was 
assigned for that disability, bringing the Veteran's combined 
rating to 60 percent from that date.  The subsequent severing 
of service connection reduced his combined rating to 50 
percent but, as discussed above, the Board has determined 
that restoration of service connection for moderate 
obstructive lung disease is warranted.  Therefore, the 
combined rating for the disabilities is 60 percent.

Since each of the Veteran's disabilities results from common 
etiology and was incurred in action, the minimum schedular 
criteria for a TDIU are met.  The determinative issue, 
therefore, is whether his service-connected disabilities 
render him incapable of securing or maintaining substantially 
gainful employment.

In his TDIU claim form, the veteran stated that he worked 
full-time as a teacher until 1986 and part-time as a 
temporary office worker until 1990.  In various written 
statements, the Veteran explained that he has been unable to 
work since 1990 because of difficulty breathing.  He also 
stated that his obstructive lung disease is aggravated by 
recurrent respiratory infections, which are related to the 
service-connected shrapnel in his lung.  He explained that 
the periodic increase in severity of his respiratory distress 
would prevent him from maintaining employment by resulting in 
chronic absenteeism.

The question of employability must be looked at in a 
practical manner, and mere theoretical ability to engage in 
substantially gainful employment is not a sufficient basis to 
deny benefits.  The test is whether a particular job is 
realistically within the physical and mental capabilities of 
the claimant.  Moore v. Derwinski, 1 Vet. App. 356, 358 
(1991), citing Timmerman v. Weinberger, 510 F.2d 439, 442 
(8th Cir. 1975).

After careful consideration, the Board finds that the Veteran 
meets the requirements for a TDIU.  The Board notes that 
there is no medical opinion of record which specifically 
addresses the effects of his service-connected disabilities 
on his employability.  Although the Board typically would 
remand such a case so that an appropriate medical opinion 
could be obtained, the Veteran's advanced age renders such 
action impractical in this case.  Moreover, the record 
contains sufficient lay and corroborating medical evidence to 
establish that the Veteran is unemployable as a result of 
service-connected disabilities.  In this regard, the Board 
notes that the August 2004 VA examination report indicates 
that the service-connected shrapnel in the Veteran's lung 
puts him at increased risk for respiratory infections.  In 
addition, private treatment records show that he was treated 
for recurrent respiratory distress in 2004 and 2005, 
including hospitalization for pneumonia and outpatient 
treatment for COPD, bronchospasm, and bronchitis.

In sum, the evidence of record supports the Veteran's 
contention that his service-connected disabilities render him 
unemployable.  Specifically, the Veteran's credible and 
competent lay statements establish that he has difficulty 
breathing as a result of his service-connected obstructive 
lung disease.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  Moreover, the medical evidence suggests that the 
shrapnel in his lung predisposes him to chronic respiratory 
infections that are incapacitating and sometimes require 
hospitalization.  The Board finds that the Veteran's 
breathing difficulty, combined with the frequency and 
severity of his recurrent respiratory infections, would 
prevent him from maintaining substantially gainful 
employment.

The Board also notes that even if the Veteran were healthy, 
his employment options would be limited because he last 
worked almost 20 years ago.  In light of this fact, the 
Veteran's statements concerning the impact of his 
disabilities on his life, and the medical evidence 
documenting the nature and severity of his service-connected 
respiratory disorders, the Board is satisfied that the 
Veteran is unemployable due to his service-connected 
disabilities.


ORDER

Restoration of service connection for obstructive lung 
disease is granted.

A total disability rating based on individual unemployability 
due to service-connected disabilities is granted, subject to 
the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


